 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

   
   
  
 

 

DOC #:

DATE FILED:_lI ][> [2014

MUSA BARAGI,

Petitioner,

 

¥.

WILLIAM BARR, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY GENERAL
OF THE UNITED STATES; KEVIN 19-CV-10553 (RA)
McALEENAN, IN HIS OFFICIAL CAPACITY
AS SECRETARY OF HOMELAND SECURITY;| ORDER TO ANSWER, 28 U.S.C. § 2241
THOMAS R. DECKER, IN HIS OFFICIAL
CAPACITY AS U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT DEPUTY
DIRECTOR, NEW YORK ENFORCEMENT
REMOVAL OPERATIONS FIELD OFFICE; U.S.
DEPARTMENT OF HOMELAND SECURITY,

 

Respondent.

 

RONNIE ABRAMS, United States District Judge:

The Court, having examined the petition in this action, which Petitioner filed pursuant to
28 U.S.C. § 2241, it is hereby ORDERED that there shall be a hearing in this matter on
November 20, 2019 at 3:00 p.m. in Courtroom 1506 of the Thurgood Marshali United States
Courthouse, 40 Foley Square, New York, New York. The Government must respond to the
Petition by November 19, 2019. This response should include information regarding the current
location of Petitioner. Respondents are directed not to deport Petitioner until the Court has
decided this habeas petition.

A search of the United States Immigration and Customs Enforcement Online Detainee
Locator System reveals that Petitioner is currently detained in the Hudson County Correctional

Facility. The Clerk of Court is directed to update the docket for this case to reflect Petitioner’s

 
current location. The Government’s response must include any updated information regarding
Petitioner’s location.

The Clerk of Court is further directed to electronically notify the Civil Division of the
U.S. Attommey’s Office for the Southern District of New York that this order and Judge

Gardephe’s November 14, 2019 order (ECF No. 3) have been issued.

SO ORDERED.
Dated: November 15, 2019 |
New York, New York

RONNIE
United States District Judge

 
